UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:June 9, 2009 (Date of earliest event reported) Grande Communications Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 333-115602 74-3005133 (State of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 401 Carlson Circle, San Marcos, Texas (Address of principal executive offices) (Zip Code) (512) 878-4000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction a.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On June 9, 2009, Grande Communications Holdings, Inc. (the “Company”) entered into a non-binding letter of intent (the “Letter of Intent”) with ABRY Partners, LLC (“ABRY”).Pursuant to the terms of the Letter of Intent, the Company and ABRY have agreed to negotiate binding definitive agreements relating to a proposed recapitalization (the “Recapitalization”) of the Company’s wholly-owned subsidiary, Grande Communications Networks, Inc. (“Grande Operating Company”).The entry into definitive agreements with respect to the Recapitalization and the closing of the transactions contemplated by such agreements is subject to a number of conditions, including, but not limited to, (i) preparation, negotiation and execution by the Company and ABRY of definitive agreements satisfactory to both, (ii) satisfactory completion by ABRY of it due diligence review; (iii) approval by the Company’s board of directors and stockholders, (iv) the expiration or termination of the applicable waiting periods under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, (v) the receipt of required consents, authorization and approvals from the Federal Communications Commission and applicablestate public utility commissions governing telecommunications businesses, (vi)the receipt of contractually-required third-party consents, (vii) the repayment of all of the outstanding indebtedness of the Company and payoff of certain of its outstanding capital lease obligations using a portion of the net proceeds from the equity and debt financing transactions described below and (viii) other customary conditions, including the absence of any law or government order prohibiting the closing of the transactions contemplated by such definitive agreements.The Company will begin the process of seeking certain authorizations and approvals, including those of the Federal Communications Commission, and seeking amendments to certain state certifications from applicable state public utility commissions governing telecommunications businesses.There can be no assurance that the Recapitalization will be consummated. The Letter of Intent contemplates that the Recapitalization will consist of the following transactions, subject to certain assumptions and adjustments: The contribution by ABRY Partners VI, LP, a fund managed by ABRY (“ABRY VI”), of cash to a newly formed wholly owned subsidiary of ABRY VI (“Newco I”) in return for common and preferred equity in Newco I; The contribution by the Company of all the outstanding shares of common stock of Grande Operating Company to a newly formed wholly owned subsidiary of Newco I (“Newco II”) in return for common equity in Newco I; and The entry by Grande Operating Company into a new credit facility arranged by ABRY consisting of a term loan and a revolving credit facility. It is expected the equity contribution and the debt financing will be in amounts sufficient to repay all of the outstanding indebtedness of the Company and payoff certain of its outstanding capital lease obligations.Upon the closing of the Recapitalization, subject to certain adjustments, including the amount of the Company’s indebtedness, cash and cash equivalents and working capital, it is expected that a majority of the outstanding common equity of Newco I will be owned by ABRY and the remaining common equity of Newco I will be owned by the Company.All of the outstanding shares or common stock and preferred stock of the Company will remain outstanding.ABRY will be the controlling stockholder of Newco I and will therefor control Newco II and Grande Operating Company. Safe Harbor Statement Under The Private Securities Litigation Reform Act of 1995 This Current Report on Form 8-K contains statements about future events, including without limitation, information relating to the expectations of the Company with respect to the proposed Recapitalization. All statements other than statements of historical fact are, or may be deemed to be, forward-looking statements, within the meaning of
